NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 17, 2014
                                Decided January 17, 2014

                                          Before

                        RICHARD D. CUDAHY, Circuit Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

No. 13-1288

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of Illinois.

       v.                                     No. 4:12CR40055-002-JPG

CHRISTOPHER D. NORRIS,                        J. Phil Gilbert,
     Defendant-Appellant.                     Judge.

                                        ORDER

       Christopher Norris pleaded guilty to conspiracy to manufacture
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846, and was sentenced within his
calculated guidelines range to 216 months’ imprisonment. Norris appealed, but his
appointed counsel has concluded that the appeal is frivolous and seeks to withdraw.
See Anders v. California, 386 U.S. 738, 744 (1967). Norris has not responded to his
counsel’s submission. See CIR. R. 51(b). We limit our review to the potential issues
identified in counsel’s facially adequate submission. See United States v. Schuh, 289 F.3d
968, 973–74 (7th Cir. 2002).
No. 13-1288                                                                            Page 2


       Norris has informed his lawyer that he does not wish to challenge his guilty plea,
so counsel properly omits any discussion about the plea colloquy or the voluntariness
of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

       Counsel first considers whether Norris could argue that the district court
miscalculated his guidelines range. We agree with counsel that such a challenge would
be frivolous. Norris waived any challenge to the calculations when he confirmed at
sentencing that he had the opportunity to read the presentence report, knew of his right
to object to its contents, and stated that he had no objections. See United States v. Jones,
635 F.3d 909, 915 n.6 (7th Cir. 2011); United States v. Brodie, 507 F.3d 527, 531 (7th Cir.
2007).

        We also agree with counsel that it would be frivolous to challenge the
reasonableness of Norris’s 216-month sentence. Norris’s term is within the properly
calculated guidelines range (188 to 235 months) and thus presumptively reasonable.
See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Marin-Castano, 688 F.3d
899, 905 (7th Cir. 2012). Counsel proposes only one reason that could disturb that
presumption: the district court disregarded Norris’s argument that his sentence should
be consistent with the 121-month sentence imposed on his brother, a coconspirator, to
avoid any “unwarranted disparity.” See 18 U.S.C. § 3553(a)(6). But § 3553(a)(6) applies
to disparate sentences issued among judges or districts, not codefendants or
conspirators. United States v. Grigsby, 692 F.3d 778, 792 (7th Cir. 2012); United States v.
Scott, 631 F.3d 401, 405 (7th Cir. 2011). And a within-guidelines sentence like Norris’s
“‘necessarily’ complies with § 3553(a)(6).” United States v. Bartlett, 567 F.3d 901, 908 (7th
Cir. 2009) (quoting United States v. Gall, 552 U.S. 38, 54 (2007)); see Grigsby, 692 F.3d at
792. Moreover, a disparity between the brothers’ sentences was not unwarranted given
their different criminal histories. See United States v. Brown, 732 F.3d 781, 788 (7th Cir.
2013); United States v. Duncan, 479 F.3d 924, 929 (7th Cir. 2007).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.